DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 03/14/2019.

Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warren et al. (US 2016/0300467 filed 04/07/2015 and published 10/13/2016, hereafter “Warren”).

Regarding claim 1, Warren discloses a method comprising: 
detecting, by a computing device, that a user of the computing device intends to sleep (¶28: user moves to bedroom for the evening, ¶59); 
causing, by the computing device, a reminder notification to be presented on a display of the computing device that prompts the user to prepare one or more secondary devices for sleep (¶28-29: summary notification providing nightly routine summary of automations systems and/or security systems and appliances and provides context to user for preparing those systems for sleep/night, prompt user to take action such as locking a door, ¶52); 
obtaining, by the computing device, for each of the one or more secondary devices, a desired state for sleep specified by the user (¶28-29: locks secure, windows closed, lights off); and 
causing, by the computing device, for each of the one or more secondary devices, a current state to change to the desired state for sleep (¶29: display prompt to correct irregularity to desired state and display prompt that desired state operation was performed).  

Regarding claim 2, Warren discloses the method as recited in claim 1, wherein the detecting that the user of the computing device intends to sleep comprises: 
receiving, by the computing device, device state information from a secondary device through a network interface device of the computing device (¶41-43); 
identifying, by the computing device, user activities based on the received device state information (¶42-43); 
obtaining, by the computing device, sleep ritual activity information corresponding to the user, the sleep ritual activity information identifying a plurality of historical sleep ritual activities that the user historically performs before sleeping (¶59, ¶52); 
comparing, by the computing device, the detected user activities to the historical sleep ritual activities to produce a comparison (¶59); and 
determining, by the computing device, that the user intends to sleep at a current time based on the comparison (¶59).  

Regarding claim 3, Warren discloses the method as recited in claim 2, wherein the historical sleep ritual activities are selected from a group consisting of: use of the one or more secondary devices, a personal hygiene activity, a personal security activity, and an energy conservation activity (¶41-43).  

Regarding claim 4, Warren disclose the method as recited in claim 2, wherein identifying the user activities comprises: 
obtaining a plurality of motion samples and storing at least some of the plurality of motion samples to a motion database, each motion sample being mapped to a corresponding activity (¶42, ¶39); 
detecting motion of the computing device using one or more motion sensors of the computing device (¶42); and 
identifying the user activities based on a comparison of the detected motion to motion samples stored to the motion database (¶42).  

Regarding claim 5, Warren discloses the method as recited in claim 1, wherein detecting the user activities comprises: receiving sensor data from one or more sensor devices of the computing device (¶42); and identifying the user activities based on the received sensor data (¶42).  

Regarding claim 6, Warren discloses the method as recited in claim 1, further comprising: 
receiving, by the computing device, user input confirming intent to prepare the one or more secondary devices for sleep prior to causing, for each of the one or more secondary devices, the current state to change to the desired state for sleep, wherein the current state is changed to the desired state for sleep in response to receiving the user input (¶29).  

Regarding claim 7, Warren discloses the method as recited in claim 1, wherein the current state is changed to the desired state for sleep automatically by the computing device (¶29).  

Regarding claim 8, Warren discloses the method as recited in claim 1, wherein the computing device sends a message to each of the one or more secondary devices, the message causing the one or more secondary devices to change the current state to the desired state for sleep (¶29).

Regarding claims 9-15, claims 9-15 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claims 16-19 and 20, claims 16-19 and 20 recite limitations similar to claim 1-4 and 7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterson et al.
US 9615787
Determining whether to change a time at which an alarm is to occur based at least in part on sleep data
Shouldice et al.
US 20160151603
METHODS AND SYSTEMS FOR SLEEP MANAGEMENT
Lazaridis et al.
US 20100085842
ELECTRONIC DEVICE AND METHOD PROVIDING IMPROVED PROCESSING OF A PREDETERMINED CLOCK EVENT DURING OPERATION OF AN IMPROVED BEDTIME MODE
Warren et al.
US 20160300474
SMART WAKE
DOTHIE et al.
US 20110015467
SLEEP MANAGEMENT METHOD AND SYSTEM FOR IMPROVING SLEEP BEHAVIOUR OF A HUMAN OR ANIMAL IN THE CARE OF A CARER
SHINAR et al.
US 20160058429
PREGNANCY STATE MONITORING
Yuen et al.
US 8475367
Biometric monitoring device having a body weight sensor, and methods of operating same
Heneghan et al.
US 20160270718
FATIGUE MONITORING AND MANAGEMENT SYSTEM
Lim et al.
US 20160165038
DIGITAL ASSISTANT ALARM SYSTEM
Lazaridis et al.
US 20100085841
ELECTRONIC DEVICE AND METHOD PROVIDING ACTIVATION OF AN IMPROVED BEDTIME MODE OF OPERATION
Nash
US 20130159377
PROACTIVE AUTOMATED PERSONAL ASSISTANT
Franceschetti et al.
US 9186479
Methods and systems for gathering human biological signals and controlling a bed device
Almen
US 7460899
Apparatus and method for monitoring heart rate variability
Dube, Ryan
“Connect Your Fitbit Tracker and IFTTT to Automate Your Home and Life”, https://www.makeuseof.com/tag/connect-fitbit-tracker-ifttt-automate-home-life/, August 20, 2015, pages 1-24



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142